569 So. 2d 1389 (1990)
Barry TAYLOR, Appellant,
v.
Gloria Juanita TAYLOR, Appellee.
No. 90-1711.
District Court of Appeal of Florida, Fourth District.
November 28, 1990.
Barry Taylor, Fort Lauderdale, pro se.
Charles F. Lamm, Lauderhill, for appellee.
GARRETT, Judge.
We choose to treat this appeal as a petition for writ of mandamus and prohibition. Fla.R.App.P. 9.040(c). As such, we grant the petition on the authority of Slattery v. Slattery, 528 So. 2d 1377 (Fla. 4th DCA 1988).
Appellant timely objected to the order which referred a motion to compel hearing to the general master. The trial judge overruled the objection.
A party's consent is required before the hearing can be referred to the general master. Fla.R.Civ.P. 1.490(c).
Accordingly, we reverse the order of referral and remand for further proceedings consistent with this opinion.
HERSEY, C.J., and WARNER, J., concur.